               Case 2:13-cr-00147-JLR Document 59 Filed 12/28/20 Page 1 of 1




 1                                                            The Honorable James L. Robart
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   ) No. CR13-147JLR
 7                                               )
                     Plaintiff,                  ) ORDER GRANTING MOTION TO
 8                                               ) FILE OVERLENGTH BRIEF
                v.                               )
 9                                               )
     CHRISTINA CARLSON,                          )
10                                               )
                     Defendant.                  )
11                                               )
12          Upon the motion of the Defense to file an Overlength Renewed Motion for

13   Compassionate Release in excess of the twelve-page limitation imposed by Local Rule

14   12(b)(5) of the Rules of the United States District Court for the Western District of

15   Washington,

16          IT IS HEREBY ORDERED that leave of court is hereby granted for the

17   defendant to file a Renewed Motion for Compassionate Release not to exceed 16 pages.

18          IT IS SO ORDERED.

19          DONE this 28th day of December, 2020.

20
21
22
                                               A
                                               JUDGE JAMES L. ROBART
23                                             UNITED STATES DISTRICT COURT
24   Presented by:
     s/ Andrew Kennedy
25
     Assistant Federal Public Defender
26   Attorney for Christina Carlson

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                       1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH BRIEF                                              Seattle, WA 98101
       (Christina Carlson; CR13-147JLR) - 1                                      (206) 553-1100
